                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

                                                )
STEVE RIDDICK,                                  )   Civil Action No. 7:20-cv-00597
                      Plaintiff,                )
v.                                              )   MEMORANDUM OPINION
                                                )
S. BUNCH, et al.,                               )   By:     Hon. Thomas T. Cullen
                      Defendants.               )           United States District Judge


       Steve Riddick, a Virginia inmate proceeding pro se, filed this civil rights complaint

pursuant to 42 U.S.C. § 1983, alleging that prison officials interfered with a mailing he tried to

send to the Washington Post newspaper about his lawsuits, in retaliation for his prior litigation

efforts. Mailroom officials claimed they never received the mailing. By opinion and order

entered January 29, 2021, the Hon. Glen E. Conrad, Senior United States District Judge,

summarily dismissed the case under 42 U.S.C. § 1997e(c)(1) for failure to state a claim upon

which relief could be granted. Riddick v. Bunch, No. 7:20CV00597, 2021 WL 312345, at *1

(W.D. Va. Jan. 29, 2021) (finding that Riddick’s factual allegations concerning his missing

mailing, taken as true, failed to state any constitutional claim so as to be actionable under

§ 1983).

       Riddick has now filed a “motion for reconsideration [and] to reinstate,” arguing that

before dismissing the case, the court should review surveillance camera footage that might

show what happened to his missing mailing. For reasons explained in the court’s prior

opinion, however, Riddick’s complaint about one mailing being mishandled or lost does not

rise to the level of a constitutional violation. Thus, the video footage would have no bearing

on the validity of this aspect of his claim. Moreover, video of his mailing could not substitute
for the lack of any factual matter in the complaint suggesting that defendants who handled his

mailing knew its contents or disposed of the mailing to retaliate against him for his lawsuits.

       In short, the court finds no basis in the motion on which Riddick is entitled to relief

from the dismissal order in this case. Therefore, the court will deny his motion seeking

reinstatement.

       The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Plaintiff.

       ENTERED this 14th day of July, 2021.



                                            /s/ Thomas T. Cullen____________________
                                            HON. THOMAS T. CULLEN
                                            UNITED STATES DISTRICT JUDGE




                                               2
